Citation Nr: 1043270	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD).   

3.  Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS).  

4.  Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for flat feet.  

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 25, 1990 to May 9, 
1990.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of February 2007 and March 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In October 2009, the Board remanded the 
claims for additional development.  

In the Board's October 2009 remand, it noted that the Veteran 
submitted a statement in September 2008 which the Board had 
interpreted to be informal claims for service connection for left 
eye blindness, wasting syndrome, and low gastric disease.  The 
Board referred these issues to the RO for any appropriate action.  
It does not appear that these claims have been adjudicated, and 
they are again referred to the RO for any appropriate action.  





FINDING OF FACT

1.  The Veteran does not have PTSD, an acquired psychiatric 
disorder (other than PTSD), AIDS, bilateral peripheral neuropathy 
of the lower extremities, diabetes mellitus, hypertension, or 
flat feet, that were caused or aggravated by active military 
service.  

2.  The Veteran does not have any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  PTSD, an acquired psychiatric disorder (other than PTSD), 
AIDS, bilateral peripheral neuropathy of the lower extremities, 
diabetes mellitus, hypertension, and flat feet, were not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.306 (2010).  

2.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has PTSD, an acquired psychiatric 
disorder (other than PTSD), AIDS, bilateral peripheral neuropathy 
of the lower extremities, diabetes mellitus, hypertension, and 
flat feet, that are related to his service.  

The Board initially notes that in October 2009, the Board 
remanded this claim.  The Board directed that an attempt be made 
to obtain records from G.W., D.P.M., that the Veteran be sent 
supplemental notification of the VCAA as it pertains to claims 
based on sexual assault, that an attempt be made to obtain any VA 
treatment reports dated after March 20, 2008, and that the 
Veteran be afforded examinations for his psychiatric condition, 
to include PTSD, AIDS, neurological system (for peripheral 
neuropathy), diabetes mellitus, hypertension, and pes planus, to 
include obtaining etiological opinions.  In January 2010, the RO 
sent the Veteran a duty-to-assist letter in compliance with the 
Board's remand, to include a request for him to complete an 
attached questionnaire regarding his PTSD claim based on sexual 
assault, and an authorization for release of records for G.W., 
D.P.M.  However, in statements, received that same month, the 
Veteran stated, "Please proceed with the claim ASAP no further 
info will be provided.  There will be no further back and forth 
with your agency."  There is no record that he ever returned the 
completed sexual assault questionnaire, or the authorization for 
release of records for G.W., D.P.M. (which have not otherwise 
been obtained).  In April 2010, the Veteran was afforded the 
requested examinations, and the Veteran was found not to have 
diabetes mellitus.  With regard to the other claims, etiological 
opinions were obtained, except as to the claim for pes planus 
(discussed infra).  The examination reports show that the 
examiners stated that the Veteran's C-file had been reviewed, and 
that they include etiological opinions that are accompanied by 
sufficient rationales.  Neives-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 
(2000).  Given the foregoing, there is no basis to find that any 
of these reports are inadequate, or that a remand for any 
additional development is required.  See 38 C.F.R. § 3.159(d) 
(2010).  

Under the circumstances, the Board finds that there has been 
substantial compliance with its remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d). 
The Board notes that as the Veteran did not serve on active duty 
for at least 90 days, the presumptions at 38 C.F.R. §§ 3.307, 
3.309 are not for application.  

The Veteran's service treatment reports are completely negative 
for a diagnosis of or treatment of any of the claimed conditions.  
There is also no evidence of a psychosis, hypertension, diabetes 
mellitus, or an organic disease of the nervous system, within one 
year after discharge from service.  

The Veteran's service treatment records show the following: a 
September 1988 entrance examination shows that his psychiatric 
condition was clinically evaluated as normal.  An associated 
"report of medical history" does not show any relevant 
complaints or history.  

A "general counseling form" ("GCF"), dated May 2, 1990, states 
that on May 1, 1990, the Veteran refused to go to basic training, 
and threatened to hurt either himself or someone else.  He 
claimed that he was afraid that his sergeants might "harass" 
him.  He kept repeating that he just wanted to "go home now," 
and he was noted to show "a great deal of phobia of people in 
general."  Another GCF, also dated May 1, 1990, states that the 
Veteran had been referred to mental health professionals after 
six days of active duty, at which time he stated that he wanted 
to go home, and that he was scared of people, hated them, and 
that he wanted to hurt someone.  He gave a pre-service history of 
having many fights, skipping school, having few friends, and a 
history of one arrest for carrying a gun, for which he was placed 
on one year of probation.  He was noted to be sobbing and 
extremely difficult to understand, and to appear to be completely 
unwilling and unable to maintain minimal standards of behavior.  
He was found to be mostly alert and oriented to person and place, 
without evidence of psychosis or thought disorder.  The examiner 
opined that the Veteran was experiencing an acute adjustment 
reaction to the military which was exacerbated by his apparent 
avoidance and fear of people.  He was recommended for discharge.  

A report from the Community Mental Health Service, dated May 1, 
1990, shows that the Veteran had been referred for treatment 
after six days in reception, and recommended to be placed under 
the "watch program," and to be discharged.  

A GCF, dated May 2, 1990, states, "Based on your performance and 
actions yesterday, it is apparent that you do not desire to stay 
in the Army."  It was further noted that he was not thought to 
be stable enough to withstand the pressures that basic training 
may generate, that he had been seen the day before by Community 
Mental Health, and that based on their recommendation, and his 
desire to be out of the Army, he was recommended to be 
discharged.  

A GCF, dated on May 3, 1990, states the following: "Upon your 
arrival you indicated that you had an unresolved legal matter."  
He was subsequently cleared for shipping to basic training, 
however, he "broke down" while talking to an NCO 
(noncommissioned officer) and stated that he did not want to go, 
he was seen by Community Mental Health for a psychiatric 
evaluation, and he was thought to have an avoidant personality 
disorder, based on a history of fighting, few friends, aggressive 
behavior, and an apparent fear of others.  These difficulties, 
along with unwillingness to train, poor judgment, little 
motivation, and an inability to adapt, will undoubtedly preclude 
his satisfactory performance as a soldier.  He had failed to 
respond to counseling and all efforts by medical and unit 
personnel to assist him in his transition into the Army have 
proven futile.  He was recommended for an administrative 
discharge.  Another May 3, 1990 GCF (written by the sergeant that 
the Veteran accuses of sexually assaulting him), notes, "In the 
nine (9) days you have been in the reception station 43rd AG BN 
(battalion) you have displayed a poor attitude and your behavior 
is that of a spoiled child.  In my observations of you, you are 
not the type of person the Army is looking for.  So at this time 
I am recommending to the commander that you be discharged."  

A memorandum, dated May 4, 1990, summarizes much of the 
previously discussed GCF's, and shows that the Veteran was 
recommended for an entry level separation based on "sociological 
problems."  

Service treatment reports show that the Veteran was afforded the 
opportunity to undergo a clinical evaluation and physical 
examination prior to his discharge, but that, in a signed 
statement dated in May 1990, he declined.  

The Veteran's discharge (DD Form 214) shows that the "narrative 
reason for separation" is listed as "entry level status," and 
that the character of service was "uncharacterized."  
Associated documents show that the Veteran appealed this 
determination, but the Army Discharge Review Board (ADRB) held 
that the Veteran's administrative discharge was proper.    

The post-service medical treatment reports consist of VA and non-
VA reports, dated between 1992 and 2010.  

A.  Posttraumatic Stress Disorder (PTSD)

The Veteran asserts that he has PTSD that is related to an 
inservice sexual assault.  In this regard, his claim (VA Form 21-
526) does not contain any description of a claimed stressor.  In 
response to a duty-to-assist letter, dated in August 2007, the 
Veteran returned a "statement in support of claim" (VA Form 21-
0781), that was received in September 2007.  Under the part of 
the form entitled "description of the incident," he wrote, 
"Several episodes," and this was his only description of the 
claimed stressors.  He listed the date of the injury as May 13, 
1990, and indicated that the dates of unit assignment were from 
May 1, 1990 to May 1, 1993.  In an April 2010 VA PTSD examination 
report, he stated that he was sexually assaulted by a sergeant 
(whose full name he provided) in May 1990, and that he never told 
anyone because he was fearful that he would be punished by this 
sergeant.  

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).   

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
However, these changes do not apply to claims such as this, which 
are based solely on alleged sexual assault, therefore, no further 
notice or development is warranted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see generally, Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

The post-service medical evidence shows that the Veteran was 
diagnosed as having PTSD, as well as a number of other acquired 
psychiatric conditions, and a personality disorder (variously 
described).  

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  The Veteran's service treatment reports, as 
well as the Veteran's ADRB records, do not show any complaints 
of, or treatment for, any type of assault, or physical injuries 
that are reasonably consistent with an assault, such as bruises 
or lacerations or other evidence of bodily trauma.  The Veteran's 
claim (VA Form 21-526), received in September 2006, does not 
include a claim based on an assault.  The earliest indication of 
the claim based on sexual assault is found about one year later, 
in the Veteran's September 2007 PTSD statement.  In addition, in 
this PTSD statement, the Veteran merely described his stressors 
as "several episodes," with no other description or details, 
and it appears that the RO inferred a claim based on sexual 
assault from this PTSD statement, together with a November 2007 
VA report which notes that the Veteran had been accepted for a 
military sexual trauma (MST) evaluation, and a December 12, 2007 
VA report indicating that he was accepted into MST treatment.  
See December 2007 deferred rating decision.  In addition, the 
April 2010 VA PTSD examination report shows that the Veteran 
reported a history that included a "good childhood," and that 
he participated in band and ROTC, with no behavioral or legal 
problems prior to service.  However, as previously discussed, the 
Veteran's service treatment reports show that he reported a pre-
service history of having many fights, skipping school, having 
few friends, and of being arrested for carrying a gun, for which 
he was placed on one year of probation.  Furthermore, VA progress 
note shows that the Veteran has reported a pre-service 
(childhood) history of emotional, physical, and sexual abuse.  
See e.g., May 2001 report from Henderson Mental Health Center; VA 
progress notes, dated in August and September of 2006; February 
2008.  In addition, there is no indication that the Veteran 
reported another nonservice stressor to the April 2010 VA 
examiner, which he had previously reported to another health care 
provider.  See August 1993 report from E.C., M.D. (showing that 
the Veteran reported that he had been in jail "when he was young 
because he had no driver's license and states he was raped in 
jail.").  The Veteran has also claimed to have about three years 
of service (see August 2007 "statement in support of claim" (VA 
Form 21-0781) and October 2006 VA vocational rehabilitation 
report), and an October 2007 VA progress note indicates that the 
Veteran reported that he had participated in combat.  However, 
there is nothing to show that this Veteran, who is shown to have 
just 15 days of service, participated in combat.  The Board 
further notes that the April 2010 VA examination report states 
that the Veteran has psychotic symptoms that included paranoid 
delusions and ideations, and auditory hallucinations.  Finally, 
there is no independent evidence to corroborate his assault 
claim; there are no official reports of an assault, nor do 
service or service treatment reports contain any notation of an 
assault.   

In summary, the Veteran's statements and claimed stressors are so 
vaguely and inconsistently reported, uncorroborated, and 
contradicted by service records, service medical records, and 
post-service medical records, to such a degree that the Board 
finds that, when all of the evidence is weighed together, he is 
not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19-20 (1991).  This credibility finding is applicable to the 
adjudication of all claims in this decision.  

In summary, there is no independent evidence to corroborate the 
Veteran's assault claim.  There are no official reports of an 
assault, nor do service or service treatment reports contain any 
notation of an assault.  The Veteran has been found not to be 
credible.  Based on the foregoing, the Board finds that the 
evidence is insufficient to show that the claimed stressor 
occurred.  As there is no verified stressor upon which a 
diagnosis of service-related PTSD may be based, the Board finds 
that the preponderance of the evidence is against the claim that 
the Veteran was personally assaulted during service, and that the 
claim for PTSD must be denied.  38 C.F.R. § 3.304(f).  

To the extent that medical examiners have concluded that the 
Veteran has PTSD due to an assault during service, these reports 
suffer from a number of deficiencies, to include being based on 
an oral history as provided by the Veteran, without a review of 
the Veteran's claims file or any other detailed and reliable 
medical history, and without discussion of his reported pre-
service stressors.  Neives-Rodriguez; see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.).  In this regard, the April 2010 VA examination report 
indicates that the examiner indicated that she had reviewed the 
Veteran's C-file, and determined that the Veteran had PTSD due to 
MST.  However, she made no mention of the Veteran's reported pre-
service stressors, and it does not appear that they were 
recorded.  In any event, all such notations are all based on the 
Veteran's allegation of being assaulted during service, and the 
Board has determined that he is not a credible historian, and 
that the evidence is insufficient to show that he was assaulted 
during service.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Accordingly, the claim must be denied.  

B.  Acquired Psychiatric Disorder

The claim for PTSD has been discussed separately in Part I.A., 
and personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Winn v. Brown, 8 
Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 
(1992).  Given the foregoing, the term "acquired psychiatric 
disorder," as used herein, is not intended to include PTSD, or a 
personality disorder.  

A letter from a private therapist, N.M., M.A., dated in May 2001, 
states that the Veteran is receiving treatment for "severe 
stress and depression."  Medical reports dated thereafter show 
that the Veteran has been diagnosed with acquired psychiatric 
disorders that include major depression, schizoaffective 
disorder, and bipolar disorder, as well as a personality 
disorder.  

A VA examination report, dated in April 2010, notes that the 
Veteran reported a history of treatment from 1990 to the present.  
The Veteran was noted to have psychotic symptoms that included 
paranoid delusions and ideations, and auditory hallucinations.  
The diagnoses were PTSD, SAD (seasonal affective disorder), and 
"MRE depressed type."  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports indicate that he was found to have an 
avoidant personality disorder, and do not show that he was ever 
diagnosed with an acquired psychiatric disorder.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  The earliest medical evidence to show an acquired 
psychiatric disorder is dated in 2001.  This is a period of about 
10 years following service.  This lengthy period without 
treatment is evidence that there was not a continuity of 
symptomatology, and it weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, to the 
extent that the April 2010 VA examination report noted treatment 
since 1990, this appears to have been based on the Veteran's 
verbal report of his history.  However, he has been found not to 
be credible, and there are no treatment reports of record that 
corroborate this reported history.  Furthermore, there is no 
competent evidence to show that an acquired psychiatric disorder 
is related to the Veteran's service (other than as discussed 
infra).  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim, and that the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

C.  HIV/AIDS

A private laboratory report, dated in October 1992, show that the 
Veteran was determined to be HIV positive.  Other private medical 
reports, dated in 1992, show treatment for G.C. (gonorrhea) and 
genital ulcers.  

An August 1993 report from E.C., M.D., shows that the Veteran 
reported that he had been HIV positive for two to three years, 
and that, "It's all due to drugs and sex." 

A decision of the Social Security Administration (SSA), dated in 
August 1993, shows that the Veteran was determined to have been 
disabled as of July 1992, with a primary diagnosis of 
"symptomatic HIV."  There was no secondary diagnosis.  

A letter from a private physician, D.G., M.D., dated in March 
2001, states that the Veteran is receiving treatment for 
HIV/AIDS.  Medical reports dated thereafter  show that the 
Veteran received treatment for AIDS.  

Reports from North Broward Hospital District (NBHD), dated in 
between 2001 and 2006, note a past medical history that included 
hepatitis B and herpes, and that the Veteran is homosexual, and 
show treatment for AIDS/HIV.  

A private report, titled, "HIV initial assessment," dated in 
May 2004, notes that the mode of infection was "sex," and that 
the Veteran's sexual orientation was homosexual.  This report 
notes that the Veteran has a history of STD's (sexually 
transmitted diseases) of hepatitis C, syphilis, HSV-II, warts, 
and G.C. (gonorrhea).  

A VA progress note, dated between 2007 and 2008, show treatment 
for genital herpes, and include diagnoses of anal warts, and 
recurrent genital HSV.  

A VA examination report, dated in April 2010, shows that the 
examiner noted that there was no documentation of inservice 
treatment for a sexual assault, and no treatment for HIV.  The 
Veteran reported that shortly after discharge from service he 
became homeless and engaged on frequent high-risk (for HIV) 
sexual activities.  He was noted to have been treated for 
pneumonia and tuberculosis in 1992 at a private hospital, at 
which time he was found to be HIV positive, and during subsequent 
treatment he was found to have diabetes.  The diagnosis was AIDS.  
The examiner concluded that the Veteran's HIV infection with AIDS 
was not caused by or a result of a sexual molestation incident 
during active duty.  The examiner explained that there was no 
evidence of sexual molestation during service, that the diagnosis 
of HIV-positive was made two to three years after service, and 
after several years of high-risk sexual practices as a civilian.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports, as well as the Veteran's ADRB records, 
do not show any complaints of, or treatment for, any type of 
assault, or physical injuries that are reasonably consistent with 
an assault, such as bruises or lacerations or other evidence of 
bodily trauma.  See also April 2010 VA examination report (noting 
that there was no documentation of inservice treatment for a 
sexual assault, and no treatment for HIV/AIDS).  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  The earliest medical evidence to show either AIDS, 
or a positive HIV screen, is dated in October 1992.  This is a 
period of over two years following service.  This period without 
treatment is evidence that there was not a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  In 
this regard, the Veteran has a post-service history that includes 
treatment for a number of STD's, and he is shown to have 
participated in high-risk sexual activity.  Furthermore, there is 
no competent evidence to show that AIDS is related to the 
Veteran's service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

D.  Bilateral Peripheral Neuropathy (Lower Extremities)

An April 2004 EMG report from L.P.L., M.D., contains an 
impression noting findings suggestive of a sensorimotor 
polyneuropathy involving the lower extremities.  

A letter from a podiatrist, G.A.W., D.P.M., dated in June 2007, 
states that the Veteran has conditions that include "diabetic 
neuropathy bilateral."  

VA progress notes include an August 2007 report which notes a 
history of motor vehicle accidents and on-the-job injuries, 
complaints of lower extremity numbness, and a diagnosis of 
discogenic back pain.  An August 2009 EMG report contains an 
impression noting a normal study, and that there was no 
electrodiagnostic evidence of peripheral neuropathy.  

A November 2009 EMG report from Design Neurological Center 
contains an assessment noting that polyneuropathy secondary to 
HIV is possible, and that diabetic neuropathy is possible.  

A VA examination report, dated in April 2010, shows that the 
examiner noted the following: the Veteran's onset of peripheral 
neuropathy was in 2004; a recent EMG report showed polyneuropathy 
of the bilateral lower extremities, but could not differentiate 
between diabetes or HIV as the cause.  The diagnosis was 
peripheral neuropathy of the lower extremities.  The etiology is 
listed as HIV therapy.  The examiner concluded that the Veteran's 
polyneuropathy of the lower extremities was not caused by, or a 
result of, his service.  The examiner explained that there is no 
evidence of treatment for polyneuropathy during service, and 
that, "The present polyneuropathy is almost certainly due to 
HIV/AIDS therapy."

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports, as well as the Veteran's ADRB records, 
do not show any complaints of, or treatment for, a neurological 
disorder of the lower extremities of any type.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  The earliest medical evidence to show a diagnosed 
neurological disorder of the lower extremities is dated in 2004.  
This is a period of about 14 years following service.  This 
lengthy period without treatment is evidence that there was not a 
continuity of symptomatology, and it weighs against the claim.  
Maxson.  Furthermore, there is no competent evidence to show that 
a neurological disorder of the lower extremities is related to 
the Veteran's service.  In this regard, the Veteran has a post-
service history that includes treatment for HIV/AIDS, and the 
April 2010 VA examiner concluded that the Veteran's 
polyneuropathy is not due to his service, and that it is "almost 
certainly" due to HIV/AIDS therapy.  To the extent that there is 
a notation of bilateral diabetic neuropathy in a June 2007 letter 
from a podiatrist, this attributes his neuropathy to diabetes (a 
condition which the Board has determined that the Veteran does 
not have), and in any event, this letter is afforded no probative 
value (discussed infra).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

E.  Diabetes Mellitus

Reports from North Broward Hospital District (NBHD), dated as 
early as July 2002, contain at least one notation of diabetes 
mellitus, and several notations noting a family history of 
diabetes.  

VA progress notes include an August 2006 report which indicates 
that the Veteran denied having a history of diabetes.  
 
A letter from a podiatrist, G.A.W., D.P.M., dated in June 2007, 
states that the Veteran has conditions that include "diabetic 
neuropathy bilateral."  

A VA PTSD examination report, dated in April 2010, shows that the 
Axis III diagnoses included NIDDM (non-insulin-dependent diabetes 
mellitus).  

A VA examination report, dated in April 2010, shows that the 
examiner noted the following: the Veteran claimed to have had 
diabetes since 1992, shortly after HIV therapy was initiated.  He 
stated that he was not currently taking any medications for 
diabetes.  The report notes that his A1c and glucose levels were 
within normal limits.  The examiner stated that the Veteran's 
condition was probably secondary to HIV therapy and that he had 
no complications from diabetes.  The examiner concluded, "I can 
not find clinical evidence of diabetes mellitus on this veteran.  
HIV therapy is well known to produce hyperglycemia and 
occasionally diabetes mellitus but at present, there is not 
clinical evidence of diabetes mellitus or hyperglycemia on this 
veteran."    

The Board finds that the preponderance of the evidence shows that 
the Veteran does not have diabetes mellitus, and that the claim 
must be denied.  Under 38 U.S.C.A. § 1131, an appellant must 
submit proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the 
Veteran's service treatment records do not show that he was 
treated for, or otherwise diagnosed with, diabetes mellitus.  
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(c).  In addition, although there are a number 
of post-service notations of diabetes mellitus,  these appear in 
association with treatment for other disorders, and appear to be 
"by history" only.  In this regard, although there was an Axis 
III diagnosis of NIDDM in the April 2010 VA PTSD examination 
report, the purpose of this report was to evaluate his 
psychiatric condition, and this notation also appears to be "by 
history" only, as it is without corroboration, or any other 
credible support, in the medical record.  Finally, the Board 
considers the April 2010 VA examination report to be highly 
probative evidence against the claim.  In that report, which 
indicates that the examiner reviewed the Veteran's C-file and 
medical records, the examiner concluded that the Veteran does not 
have diabetes mellitus, and that any relevant symptoms were 
probably secondary to his HIV therapy.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

F.  Hypertension

Reports from Henderson Mental Health Center (HMHC), dated as 
early as May 2001, note elevated blood pressure.  Reports from 
North Broward Hospital District (NBHD), dated as early as July 
2002, note hypertension.  

VA progress notes indicate treatment for obesity, to include 
nutritional counseling.  See e.g., reports dated between August 
2009 and February 2010.

A VA examination report, dated in April 2010, shows that the 
examiner noted the following: the Veteran claimed to have had 
hypertension since 1992.  The relevant diagnosis was 
hypertension.  The examiner concluded that the Veteran's 
hypertension was not caused by or a result of his service.  The 
examiner explained that there was no evidence to show that the 
Veteran was treated for hypertension during his active duty.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports, as well as the Veteran's ADRB records, 
do not show any complaints of, or treatment for, hypertension.  
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  The earliest medical evidence to show 
hypertension is dated in 2001.  This is a period of about 11 
years following service.  This lengthy period without treatment 
is evidence that there was not a continuity of symptomatology, 
and it weighs against the claim.  Maxson.  Furthermore, there is 
no competent evidence to show that hypertension is related to the 
Veteran's service.  In this regard, the Veteran has a post-
service history that includes treatment for obesity, and the 
April 2010 VA examiner concluded that the Veteran's hypertension 
is not due to his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

G.   Flat Feet

The Veteran's entrance examination report, dated in September 
1988, shows that he was noted to have moderate, asymptomatic 
bilateral pes planus that was NCD (not considered disabling).    

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted."  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an increase 
in severity during service, it is presumed that the disorder was 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is specific evidence that 
the increase in disability is due to the natural progress of the 
disease.  Id.  

The Veteran's entrance examination report shows that he was noted 
to have "moderate," asymptomatic pes planus.  Given the 
foregoing, pes planus was "noted" upon entrance to service.  
Crowe.  Therefore, the presumption of soundness does not attach, 
and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 
25178 (2004).  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service, and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-service 
disability underwent an increase in severity during service.  Id. 
at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

A letter from G.A.W., D.P.M., dated in June 2007, states that the 
Veteran has received treatment since February 2006 for bilateral 
tinea pedis, bilateral diabetic neuropathy, left ankle bursitis, 
and plantar fasciitis.  Pes planus/flat feet were not mentioned.  

A VA foot examination report, dated in April 2010, shows that the 
Veteran complained of pain, numbness, and tingling.  He claimed 
that he had received treatment for diagnosed diabetic neuropathy.  
The diagnosis was bilateral pes planus.  The examiner stated that 
she was unable to determine if the Veteran manifested pes planus 
prior to, during, or after his service without resort to 
speculation, that doing so would require complete conjecture, and 
that she therefore could not say with any certainty whether his 
condition was congenital or developmental.  She explained that 
other than abnormal EMG studies on two occasions, and a prior 
diagnosis of plantar fasciitis, she was unable to find any 
evidence of pes planus in his C-file, and noted that the Veteran 
has stated that his condition became symptomatic after his 
service.  She stated that this would be highly unusual and that 
she questioned whether his symptomatology was more closely 
related to his peripheral neuropathy, and that she was unable to 
determine when the pes planus condition presented.    

The Board finds that the evidence in insufficient to show that 
the Veteran's pes planus underwent an increase in disability 
during his 15 days of service.  His pes planus was noted upon 
entrance into service.  He was never sent to basic training.  The 
earliest post-service medical evidence of pes planus is found in 
the April 2010 VA examination report.  This is about 19 years 
after separation from service.  There is no competent evidence to 
show that the Veteran's pes planus underwent a measured 
worsening/ an increase in disability during service.  The Board 
therefore finds that the Veteran's pre-existing pes planus did 
not undergo an increase in disability during service.  As the 
disability underwent no increase in severity during service, 
aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  Accordingly, service connection for pes planus is 
not warranted.  

H.  Conclusion

In reaching these decisions, the Board has considered notations 
in forms completed by I.A., M.D., and J.A.P., M.D., both dated in 
May 2009.  In these forms, the physicians state that the Veteran 
has major depression with psychotic symptoms (Dr. I.A.), and 
inter alia HIV/AIDS and bipolar disorder (Dr. J.A.P.).  In 
response to the question of whether the Veteran's current 
diagnoses and symptoms are a direct result of the patient's 
military service, Dr. J.A.P. checked a response for, "Yes it is 
more than likely," and Dr. I.A. checked a response for, "Yes it 
is at least possible."  However, Dr. I.A.'s "checked opinion" 
is equivocal in its terms, and neither of the "checked 
opinions" from these physicians is shown to have been based on a 
review of the Veteran's C-file, or any other detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 444, 
448- 9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.).  Both "checked 
opinions" are no more than bare conclusions that are afforded 
little probative value, as they are unaccompanied by discussion, 
explanation, or citation to clinical findings during service, or 
a more than a bare rationale.  Neives-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Therefore, this evidence is not sufficiently 
probative to warrant a grant of any of the claims.  

The Board has also considered the articles submitted in support 
of the claim, which discuss acquired psychiatric disorders in 
general terms, as well as an upward trend in reports of sexual 
assault in the military in 2009, and an article on VA's handling 
of suicides.  However, the submitted articles are so general in 
nature, and nonspecific to the appellant's case, that the Board 
finds that they carry insufficient probative weight to warrant a 
grant of any of the claims.  In summary, none of the articles 
show that there is an etiological relationship between the 
Veteran's service and any of the claimed conditions exists to 
such a degree of certainty that, under the facts of this case, 
they provide sufficiently probative medical evidence 
demonstrating a causal relationship between any of the claimed 
conditions and service to warrant a grant of any of the claims.  
See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the claims for service connection must be denied.   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that the 
Veteran has PTSD, an acquired psychiatric disorder (other than 
PTSD), AIDS, bilateral peripheral neuropathy of the lower 
extremities, diabetes mellitus, hypertension, and/or flat feet, 
that were caused or aggravated by his 15 days of active duty 
service in 1990.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of any of the claims.  
The Veteran has been found not to be credible.  In addition, he 
does not have the requisite skill, knowledge, or training, to be 
competent to provide a diagnosis of any of the claimed 
conditions, or to state whether any of the claimed conditions 
were caused or aggravated by his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the service 
treatment reports show that he was found to have a personality 
disorder, with no other relevant treatment, during 15 days of 
active duty.  The reports indicate that he received psychiatric 
treatment six days after entrance into service, that he was 
determined to be unsuitable for service, and that he was never 
sent to basic training.  The Board has determined that the 
Veteran is not credible and that there is no verified stressor, 
and that the Veteran does not have diabetes mellitus.  As for the 
rest of the claimed conditions, the post-service medical records 
do not show any relevant treatment prior to 1992, at the 
earliest, and there is no competent evidence of a nexus between 
any of the claimed conditions and the Veteran's service (other 
than as discussed).  Given the foregoing, the Board finds that 
the service treatment reports and the post-service medical 
evidence outweighs the Veteran's contentions to the effect that 
he has the claimed conditions that are related to his service.   

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  TDIU

The Veteran also asserts that he is entitled to a total 
disability rating based on individual unemployability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
service-connected disabilities, at least one must be rated at 40 
percent or more and the combined rating must be 70 percent or 
more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based 
on individual unemployability may be assigned in the case of a 
veteran who fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  

Service connection is not currently in effect for any 
disabilities.  Therefore, at no time has the Veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. § 
4.16(a).  Furthermore, given the lack of service-connected 
disabilities, he may not receive an extraschedular total rating 
based on individual unemployability.  See 38 C.F.R. §§ 3.321, 
4.16(b).  Accordingly, the claim for TDIU must be denied as 
lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in September 2006, 
August 2007, and January 2010.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
SSA records.  The Veteran has been afforded examinations, the 
Board has determined that the Veteran does not have diabetes 
mellitus, and etiological opinions have been obtained for the 
other claims, except for the claim for pes planus.  With regard 
to the claim for pes planus, to the extent that the VA foot 
examiner stated that she was unable to provide an opinion without 
resort to speculation, this determination is accompanied by an 
adequate explanation.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) 
(holding that "the fact that [a] medical opinion was inconclusive 
... does not mean that the examination was inadequate.").  Simply 
stated, the Board finds that the service and post-service medical 
record provides evidence against these claims.    

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Service connection for PTSD, an acquired psychiatric disorder 
(other than PTSD), AIDS, bilateral peripheral neuropathy of the 
lower extremities, diabetes mellitus, hypertension, and flat 
feet, is denied.

TDIU is denied.  


_________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


